IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. WR-78,394-04


                       EX PARTE TIMOTHY ERNEST MAY, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. W11479-2 IN THE 355TH DISTRICT COURT
                               FROM HOOD COUNTY


        Per curiam.

                                               ORDER

        Applicant was convicted of driving while intoxicated and sentenced to seventy-five years’

imprisonment. The Second Court of Appeals affirmed his conviction. May v. State, No. 02-10-

00271-CR (Tex. App.—Fort Worth July 28, 2011) (not designated for publication). Applicant filed

this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        In a single ground, Applicant contends that he is not the same “Timothy Earnest May”

convicted of driving while intoxicated in cause number 0493757 in 1992 and that he was coerced

into stipulating at trial that he was this person. Applicant has alleged facts that, if true, might entitle

him to relief. Strickland v. Washington, 466 U.S. 668 (1984). Accordingly, the record should be
                                                                                                       2

developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art.

11.07, § 3(d). The trial court shall order trial counsel to respond to Applicant’s claim that his

stipulation was coerced. In developing the record, the trial court may use any means set out in

Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether Applicant

is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court shall

appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel

is appointed or retained, the trial court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to (1) whether Applicant

is the same “Timothy Earnest May” convicted of driving while intoxicated in cause number 0493757

in 1992; and (2) if not, whether Applicant’s stipulation at trial was coerced and he has other prior

driving while intoxicated convictions that could have been properly alleged as jurisdictional

enhancements. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: May 6, 2020
Do not publish